DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 4/6/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 12, the limitation “wherein the nipping member is a fixed member immovably fixed to the case” is unclear.  How is the member a fixed member immovably fixed to the case but yet capable of rotational movement during operation?  To further prosecution, the examiner has interpreted the claim as the nipping member is part of the cassette during printer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al. (2008/0310904).

With respect to claim 1, Yamagushi et al. teaches in Fig. 4 a tape cassette (21) for use with a printing device (1), the printing device (1) comprising a conveying roller (11) and a cassette holder (8) to which the tape cassette (21) is attachable, the tape cassette (21) comprising: a tape roll (53) which is a roll of a tape (28 [0139]) wound about an axis extending in a first direction (i.e. an axis defined by tape spool 56), the tape (28) having one end portion and another end portion (i.e. defining its width in a directed perpendicular to printing) in the first direction (defined by the axis of spool 56), the tape (28) being configured to be conveyed by the conveying roller (11); a case (23/38) accommodating the tape roll (53) therein; and a nipping member (63) provided in the case (23/38 when the case is installed in the printer), the nipping member (63) being configured to nip the tape (28) drawn out from the tape roll (53) and conveyed in a second direction (defined by a conveying direction) in cooperation with the 
[AltContent: textbox (First Region)][AltContent: textbox (First Length)][AltContent: arrow][AltContent: textbox (Third Length)][AltContent: textbox (Second Length)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Third Region)][AltContent: textbox (Second Region)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    744
    557
    media_image1.png
    Greyscale


	With respect to claim 2, Yamagushi et al. teaches in Fig. 4 wherein the at least one third region (as defined above) has a dimension in the third direction (i.e. a diameter of the roll 63) 

	With respect to claim 9, Yamagushi et al. teaches in Fig. 4 wherein the nipping member (63) is a roller rotatably supported by the case (as seen in Fig. 4).

	With respect to claim 12, Yamagushi et al. teaches in Fig. 4 wherein the nipping member (63) is a fixed member immovably fixed to the case.

	With respect to claim 13, Yamagushi et al. teaches in Fig. 4 wherein the case (23/38) is formed with: a discharge opening (27) formed in a downstream end of a conveying path (as defined by the path of the tape) of the tape (28) and allowing the tape (28) conveyed along the conveying path (as defined by the path of the tap) to be discharged an outside of the case (23/38)therethrough; and an opening (22) positioned upstream of the discharge opening (27) in the conveying path (as defined by the path of the tape) and allowing the tape (28) conveyed along the conveying path (as defined by the path of the tape) to be exposed to the outside, and wherein the nipping member (63) is disposed at a position between the discharge opening and the opening (as seen in Fig. 4).

	With respect to claim 14, Yamagushi et al. teaches in Fig. 4 further comprising a guide member allowing the tape to pass therethrough to guide the tape (i.e. an arm of the cassette), the guide member (the arm of the cassette) having an end portion (i.e. the end portion that guides the tape outward in gape 9) facing the tape passing therethrough, wherein the guide member (the arm 

	With respect to claim 15, Yamagushi et al. teaches in Fig. 4 further wherein the tape is (capable of being) made of fabric, (as what the tape is made of does not impose any structural limits to the cassette itself, as the structure of Yamagushi is capable of feeding a fabric tape).

	 With respect to claim 16, Yamagushi et al. teaches in Fig. 4 wherein the tape is (capable of being) constituted by a heat-sensitive stencil paper (as what the tape is made of does not impose any structural limits to the cassette itself, as the structure of Yamagushi is capable of feeding a heat-sensitive stencil paper).

	With respect to claim 17, Yamagushi et al. teaches in Fig. 4 wherein the nipping member (63) is configured to nip the tape (28) in cooperation with the conveying roller (11) cantilevered (via an arm supporting rollers 10 and 11) by a drive shaft (as seen in Fig. 4).	
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (2008/0310904) in view of Totani (2011/0091595).

With respect to claim 3, Yamagushi et al. teaches in Fig. 1 a tape cassette (21) for use with a printing device (1), the printing device (1) comprising a conveying roller (11) and a cassette holder (8) to which the tape cassette (21) is attachable, the tape cassette (21) comprising: a tape roll (53) which is a roll of a tape (28, [0139]) wound about an axis extending in a first direction(i.e. an axis defined by tape spool 56), the tape (28) having one end portion and another end portion (i.e. defining its width in a directed perpendicular to printing)  in the first direction (defined by the axis of spool 56), the tape (28) being configured to be conveyed by the conveying roller (11); a case (23/38) accommodating the tape roll (53) therein; and a nipping member (63) provided in the case (23/38), the nipping member (68) being configured to nip the tape (28) drawn out from the tape roll (53) and conveyed in a second direction (defined by a conveying direction of the tape) in cooperation with the conveying roller (11) in a state where the tape cassette (21) is attached to the cassette holder (as seen in Fig. 4), the second direction (conveying direction) being perpendicular to the first direction (as it is orthogonal to the first direction along the spool 56), the nipping member (63) a first region (as defined in the below examiner provided figure) configured to face the one end portion in the first direction of the tape (i.e. one edge of the tape in the width direction), the first region (as labeled below); a second region (as defined below) configured to face the another end portion in the first direction of the tape (i.e. the other end portion in the width direction of the tape), and at least one third region (as 
Yamaguchi et al. remains silent regarding the at least one third region is configured to exclusively make contact with the tape.
Totani teaches in Fig. 3 a similar roll having at least one third region (24, surrounded by a first and second region) and is configured to exclusively make contact with a tape (2).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the roll of Yamaguchi to have the shape defined by Totani because Totani teaches the shape aids in stretching the tape out, thereby improving conveying operations by preventing the tape from jamming during printing [0005].

With respect to claim 4, Yamagushi et al. teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the one end portion and the another end portion in the first direction of the tape do not make contact with the first region and the second region, respectively.
Totani teaches in Fig. 3 a one end portion and another end portion in a first direction of the tape (i.e. a width direction of the tape 2) do not make contact with a first region and a second region, respectively (as the roll shape ensures only region 24 makes contact with the tape and not the left and right portions of the roll defining the first and second regions).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the roll of Yamaguchi to have the shape defined by Totani because Totani teaches the shape aids in stretching the tape out, thereby improving conveying operations by preventing the tape from jamming during printing [0005].

With respect to claim 5, Yamagushi et al. teaches in Fig. 1 a tape cassette (21) for use with a printing device (1), the printing device (1) comprising a conveying roller (11) and a cassette holder (8) to which the tape cassette (21) is attachable, the tape cassette (21) comprising: a tape roll (53) which is a roll of a tape (28, [0139]) wound about an axis extending in a first direction (i.e. an axis defined by tape spool 56), the tape (28) having one end portion and another end portion (i.e. defining its width in a directed perpendicular to printing) in the first direction (defined by the axis of spool 56), the tape (28) being configured to be conveyed by the conveying roller (11); a case (23/38) accommodating the tape roll (53) therein; and a nipping member (63) provided in the case (23/38), the nipping member (68) being configured to nip the tape (28) drawn out from the tape roll (53) and conveyed in a second direction (defined by a conveying direction of the tape) in cooperation with the conveying roller (11) in a state where the tape cassette (21) is attached to the cassette holder (as seen in Fig. 4), the second direction (conveying direction) being perpendicular to the first direction (as it is orthogonal to the first direction along the spool 56).
Yamaguchi et al. remains silent regarding the nipping member is configured to make contact with a portion of the tape other than the one end portion and the another end portion in the first direction of the tape.
Totani teaches in Fig. 3 a similar roll (25) having a roll (25) configured to make contact with a portion of a tape (2) other than a one end portion and a another end portion in the first direction of the tape (2, due to the shape of the roll seen in Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the roll of Yamaguchi to have the shape defined by Totani because Totani teaches the shape aids in stretching the tape out, thereby improving conveying operations by preventing the tape from jamming during printing [0005].

With respect to claim 6, Yamagushi et al. teaches all that is claimed in the above rejection of claim 1, but remains silent regarding wherein the at least one third region is configured to make contact with at least a center portion in the first direction of the tape.
Totani teaches in Fig. 3 a similar roller having a shape where at least one third region (24) is configured to make contact with at least a center portion in a first direction (i.e. perpendicular to the conveying direction) of the tape (2).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the roll of Yamaguchi to have the shape defined by Totani because Totani teaches the shape aids in stretching the tape out, thereby improving conveying operations by preventing the tape from jamming during printing [0005].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853